Citation Nr: 0514572	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-16 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1969 to May 1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to service connection 
for a hernia, characterized as residuals of a right inguinal 
hernia.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.	There is no competent medical evidence providing a nexus 
between the veteran's hernia disability and his military 
service.


CONCLUSION OF LAW

Service connection for a hernia disability is not warranted. 
38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303(c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004). In an August 2001 letter, the RO 
informed the veteran of the evidence necessary to prove 
entitlement to his service connection claim. Specifically, 
the RO informed the veteran that to establish entitlement, he 
will need to obtain medical records, treatment records, 
service records, and statements from individuals describing 
his condition. The RO informed the veteran that to establish 
entitlement, he will need to obtain evidence to show that his 
current disability is related to an injury or disease that 
began in or was made worse during service, or that there was 
an event in service that caused an injury or disease.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its August 2001 
letter, the RO informed the veteran that it was seeking to 
obtain his service medical records, treatment records, 
employment records, records held by federal agencies, and 
that it would continue to obtain any VA or private medical 
treatment records it receives notice of.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the August 2001 
letter, the RO provided the veteran a list of the things that 
the evidence must show to prove his claim and instructed him 
to send in any supporting evidence. It informed the veteran 
that although it would assist him in acquiring available 
evidence, it was still the veteran's responsibility to ensure 
that VA obtained them. The RO also instructed the veteran to 
provide information about any person or agency who may have 
additional evidence.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). In the August 2001 letter, 
the RO instructed the veteran to send in the requested 
information and evidence within a designated period of time. 
The RO advised the veteran that failure to submit the 
requested information would result in adjudication of his 
case based only on the evidence that the RO has received, 
including any VA examinations or medical opinions it is aware 
of.

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete claim application, the RO 
must provide the veteran with the aforementioned notices. 
However in this instance, the duty to notify and assist 
requirements of VCAA had not been enacted at the time of the 
initial unfavorable decision in August 1993. Furthermore, 
even though the appellant was not provided the aforementioned 
notice prior to the initial unfavorable decision, it is 
determined that he is not prejudiced by the timing of the 
notice. VA has consistently asked the veteran for information 
about where and by whom he was treated for his hernia 
condition throughout the period that his claim entered 
appellate status. Furthermore, the veteran has not contended 
that he was prejudiced by the timing of the notices contained 
in the August 2001 VCAA letter.  Mayfield v. Nicholson, No. 
02-1077 (Fed. Cir. April 14, 2005).  

Throughout the adjudication process and in the August 2001 
letter, the RO has asked the veteran to provide VA with 
information about evidence that might be available, and was 
told VA would assist him in obtaining any additional 
evidence. In August 2001, after having received the VCAA 
letter, the veteran informed the RO that he had furnished to 
the RO all of the available medical evidence that he had to 
support his claim, and requested immediate appellate review. 
Therefore, there are no outstanding records to obtain. When 
the appellant has provided information about where he was 
treated for his claimed condition, VA has obtained the 
records. 

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA. 
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claim. 
Therefore, the Board will proceed to consider the merits of 
the appeal.


Factual Background

The veteran's service medical records show no treatment for 
or diagnosis of a right inguinal hernia. On his separation 
examination, dated May 1971, the veteran stated, "I am in 
good health." The examination indicated his abdomen and 
viscera (which included hernias) were evaluated as normal. 
There was no other indication of a hernia disease or injury.

The veteran's original claim for service connected disability 
compensation was received in June 1971. In his claim 
application, the veteran made no mention that he was claiming 
a disability characterized as the residuals of a right 
inguinal hernia.

VA conducted an examination for disability evaluation in 
August 1971. On the report, the veteran complained of back 
and leg problems, but made no mention of a hernia condition. 
Upon physical examination (upon which the veteran had to be 
stripped), the examination section for hernias was listed as 
normal. The final diagnosis was "No disease."

In January 1973, the veteran was treated at the Kansas City, 
Missouri VA hospital for a right inguinal hernia, indirect. 
The operation report indicated that a major right inguinal 
herniorrhaphy procedure was performed to repair the hernia. 
The report also contained a notation that the veteran had the 
right inguina hernia for approximately a year before 
requesting the repair surgery. After the procedure, it was 
noted that the veteran tolerated the procedure well and there 
were no complications. Follow-up examinations noted that the 
incision healed well and indicated the veteran would be able 
to return to his normal activities after an approximate one 
month period of convalescence.

In April 1993, the veteran submitted a Statement in Support 
of Claim, requesting service connection for a right inguinal 
hernia and stated that medical evidence would follow. No 
additional evidence was received. 

In his Notice of Disagreement submitted in February 1994, the 
veteran claimed that in June 1971, he was treated at the 
Kansas City, Missouri VA Medical Center for an inguinal 
hernia. 

In his Form 9 Appeal to the Board, properly submitted in 
April 2003, the veteran reiterated his contention that he had 
a hernia surgery at the Kansas City, Missouri VA Medical 
Center in 1971, notwithstanding the lack of a record of this 
procedure having been performed during that approximate 
period of time.


Law and Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004). 
Even if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted for any disability first noted after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
38 C.F.R. § 3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) 
(West 2002). When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. § 3.102 (2004).

The veteran claims his hernia condition, characterized as the 
residuals of a right inguinal hernia, arose immediately after 
service in June 1971, when he claims he underwent hernia 
surgery for his condition. The veteran claims he was treated 
at the VA Medical Center in Kansas City, Missouri, but there 
is no record of treatment during that particular time period. 
The record shows that the veteran did not undergo a hernia 
surgical procedure until January 1973, which was 
approximately a year and a half after he completed his active 
service. In January 1973, he underwent a major inguinal 
herniorrhaphy for a right inguinal hernia, indirect. At the 
time there was a notation on the operative report that the 
veteran had the right inguinal hernia for approximately a 
year prior to the surgery. However, there was no opinion or 
indication that the condition existed during or immediately 
after his separation from service in May 1971.

The veteran's separation examination indicates he stated that 
he was in good health. Examination found that his abdomen and 
viscera (which included hernias) were evaluated as normal. 
Shortly after service, the veteran was examined again in 
August 1971for disability compensation evaluation purposes. 
Upon examination, VA examiners found no hernia problems or 
diseases.

To receive service connection for the disability, there must 
be a medical diagnosis linking the service disease or injury 
to the veteran's current disability. 38 U.S.C.A. § 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004). Although the 
veteran continues to maintain that his current hernia 
condition arose immediately after service, this contention is 
not supported by the evidence. The veteran was provided the 
opportunity to submit additional evidence regarding treatment 
he may have received for his condition, however he has not 
submitted the requisite information and has indicated that he 
has no additional evidence to submit.

The record shows that the veteran's hernia condition did not 
occur until more than 1-2 years after his service. There is 
also no medical evidence that reflects the hernia condition 
was related to service. Notwithstanding the veteran's own 
opinion as to the etiology of his current disability, the 
lack of a competent nexus opinion and evidentiary support 
outweigh the veteran's contention. The evidence shows that 
the separation examination and August 1971 VA examination 
found no hernias. There is also no record of the veteran ever 
having been treated for a hernia condition immediately after 
service, and the earliest treatment occurred 1-2 years after 
service. For these reasons, the veteran's claim must be 
denied.  
 
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a hernia disability 
must be denied. 38 U.S.C.A § 5107 (West 2002); 38 C.F.R. § 
3.102 (2004).


ORDER

Entitlement to service connection for a hernia is denied.


	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


